Fourth Court of Appeals
                                    San Antonio, Texas

                                          JUDGMENT
                                       No. 04-20-00452-CV

    IN THE INTEREST OF A.L.H., S.S.H., H.R.H., H.L.H., V.A.P., and R.J.R., Children

                   From the 438th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2019PA02055
                      Honorable Charles E. Montemayor, Judge Presiding

BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

       In accordance with this court’s opinion of this date, the trial court’s order of termination is
AFFIRMED. It is ORDERED that no costs be assessed against appellant in relation to this appeal
because appellant qualifies as indigent under Texas Rule of Appellate Procedure 20.

       SIGNED March 24, 2021.


                                                   _____________________________
                                                   Beth Watkins, Justice